
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1443
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Meeks of New York
			 (for himself, Mr. Scott of Virginia,
			 Mr. Sablan,
			 Ms. Jackson Lee of Texas,
			 Mr. Grijalva,
			 Ms. Norton,
			 Ms. Richardson,
			 Ms. Clarke,
			 Mr. Towns,
			 Mr. Davis of Illinois,
			 Mr. Payne,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Corrine Brown of Florida,
			 Mr. Grayson,
			 Mr. Israel,
			 Mr. Bishop of New York,
			 Ms. Lee of California,
			 Ms. Zoe Lofgren of California,
			 Mr. Hinojosa,
			 Mr. Cohen,
			 Mr. Kucinich,
			 Mr. Ellison,
			 Mr. Hastings of Florida,
			 Mr. Ackerman,
			 Ms. Edwards of Maryland,
			 Mr. Arcuri,
			 Mr. Driehaus,
			 Ms. Moore of Wisconsin,
			 Mr. Crowley,
			 Mr. Shuler,
			 Mr. Wu, Mr. Lewis of Georgia,
			 Mr. Moore of Kansas,
			 Mr. Weiner,
			 Mr. Miller of North Carolina,
			 Mr. Carson of Indiana,
			 Mr. Johnson of Georgia,
			 Mr. McMahon,
			 Mr. Watt, Mr. Butterfield, Mr.
			 Chandler, Mr. Klein of
			 Florida, Mr. Sires, and
			 Mr. Gutierrez) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the achievements of the
		  Nation’s high school graduating class of 2010, promoting the importance of
		  encouraging intellectual growth, and rewarding academic excellence of all
		  United States high school students.
	
	
		Whereas the Nation's high schools will honor the academic
			 accomplishments and community service of the graduating class of 2010 with
			 their annual spring commencement ceremonies;
		Whereas graduating seniors have demonstrated consistency
			 in their intellectual inquiry, academic discipline, and utilization of teacher
			 mentoring throughout their high school careers;
		Whereas graduating seniors serve as peer role models to
			 fellow high school students and other community youth by succeeding
			 academically and contributing to community improvement;
		Whereas numerous graduating seniors will further their
			 intellectual interests and academic studies by enrolling in universities and
			 postsecondary educational institutions;
		Whereas family members, teachers, school administrators,
			 and community members have nurtured the intellectual growth and rewarded the
			 academic achievements of graduating seniors; and
		Whereas graduating seniors will become the United States
			 future civic, business, and political leaders, maintaining the Nation's global
			 leadership position and strengthening its economic competitiveness: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors and recognizes the graduating
			 seniors of the class of 2010 for their academic achievements and contributions
			 to their communities;
			(2)encourages all
			 graduates to further their intellectual inquiry and academic studies in
			 universities and postsecondary educational institutions; and
			(3)supports the
			 continued community engagement of the class of 2010, which utilizes their
			 knowledge and skills for the betterment of their communities and the social,
			 cultural, and economic advancement of the United States.
			
